139 F.3d 909
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Bennie Lee WEST, Petitioner-Appellant,v.Samuel LEWIS, Director Ariz. Dept. of Corrections;  AttorneyGeneral of the State of Arizona, Respondents-Appellees.
No. 96-16787.D.C. No. CV-94-01734-SMM/VAM.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 9, 1998.Decided Feb. 19, 1998.

Appeal from the United States District Court for the District of Arizona Stephen M. McNamee, District Judge, Presiding.
Before GOODWIN, KOZINSKI and THOMPSON, Circuit Judges.


1
MEMORANDUM*


2
The trial court's denial of West's motion for substitution of counsel was not an abuse of discretion.  Pamela Franks, attempting to substitute as West's counsel, filed a notice of substitution and motion to continue trial less than three weeks before the trial date.  The trial court had already granted five continuances, and Franks stated that she still would not be prepared after the additional 60 days she requested in her motion.  Additionally, West cannot identify a conflict with counsel that resulted in a lack of communication:  West did communicate with his counsel, periodically requesting further investigation.


3
West's ineffective counsel claim fails as well.  Counsel's decision not to pursue an insanity defense was reasonable considering the lack of documentary evidence of any past mental problems.  Similarly, counsel's decision not to interview witness Brian Hurley did not prejudice West, since this evidence was presented at trial by West himself and a physician who treated the victim.


4
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3